DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the arguments and remarks, filed on 8/12/2022, in which claim(s) 1-8 is/are presented for further examination.
Claim(s) 1-8 has/have been amended.

Response to Amendments
Applicant’s amendment to the title has been accepted.  The objection to the title as being not descriptive has been withdrawn.
Applicant’s amendment(s) to claim(s) 1, 2, 4, 5, 7 and 8 has/have been accepted.  The objection(s) to the claim(s) for informalities has/have been withdrawn.
Applicant’s amendment(s) to claim(s) 1 and 4 has/have been accepted.  Support was found in at least [0087] of the specification.
Applicant’s amendment(s) to claim(s) 2 and 5 has/have been accepted.  Support was found in at least [0089] of the specification.
Applicant’s amendment(s) to claim(s) 7 and 8 has/have been accepted.  Support was found in at least [0122] and [0123] of the specification.
Applicant’s amendment(s) to claim(s) 3 and 6 has/have been accepted. 
The examiner thanks applicant’s representative for pointing out where he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, filed on 8/12/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 102, see page 8 to page 9 of applicant’s remarks, filed on 8/12/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 5/18/2022, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities: at line 10, “the modified usable computer readable files” should be corrected to, “the modified computer readable electronic files”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al., US 2013/0212118 A1 (hereinafter “King”) in view of Carr et al., US 2005/0278270 A1 (hereinafter “Carr”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 4
King discloses a method of performing reporting and filtering with regard to computer readable electronic files potentially responsive to an investigation in a computer system including at least one processor (King, [0011], see processor) and at least one electronic storage device coupled to the at least one processor (King, [0011], see memory), the method comprising:
receiving, by the at least one processor, the computer readable electronic files and related data that is related to the computer readable electronic files (King, [0032], see documents are added [i.e., where adding the documents requires the documents being received] to a case database that is linked to a document history system; and King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information [i.e., where this is being interpreted to be the “data related to the electronic files”]) from a third-party e-discovery processing application being executed by the computer system (King, [0028], see discovery; and King, [0042] and [0047], see documents are produced);



storing, by the at least one processor, the computer readable electronic files in the at least one storage device (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling); and
accessing, by the at least one processor, the computer readable electronic files in the at least one electronic storage device for use by the reporting and filtering application (King, [0046], see the document history database can be queried to batch review documents. Documents can be batched for review by document history filtered criteria, for example, all documents marked privileged in any prior case. The batch review can be performed by looking up previous tags assigned to the documents as well as information within the document history database 216. Documents can be tagged in real-time with a history update as will be shown in FIG. 7. FIG. 8 will show advance querying of a document's history and custodial history for litigation by case type. History can also be kept track of by case type, which is assigned and configured when the cases are created. During case review, cases linked to the document history database 216 can query the history for documents and display how it was used in any, some or all of the cases that the document can have existed within; and King, [0047], see the history during document navigation can be displayed and used for production and redaction conflict identification as will be shown in FIG. 9. Statistical quality control or final conflict check can be performed to identify documents within one case or the current case that can have conflicting use in prior cases).
On the other hand, Carr discloses mapping, by the at least one processor, the computer readable electronic files and the related data into a predefined schema associated with the at least one electronic storage device, the computer readable electronic files and the related data are useable by a reporting and filtering application being executed on the computer system (Carr, [0062], see the data services handler 300 that comprises a real time information director (RTID) 302 that maps documents into a data model. The data services handler 300 further comprises a disassembly logic 304 that disassembles documents for loading into a database 306, assembly logic 308 that assembles documents from records in the database 306, and a generator logic 310 that generates an eXtended Markup Language (XML) Schema that describes format of the documents [i.e., interpreted as “schema”]. The disassembly 304, assembly 308, and generator logic 310 can operate using a single descriptive polymorphic metadata; Carr, [0074], see the real time information director (RTID) 302 assembles the document [i.e., “computer readable electronic files”] in accordance with the Document Metadata 340, gathering records from various tables related to the triggering event. The document is output in XML and placed on the JMS queue or topic. The output document may be an IDoc, or it may be a “native” document. The native format enables the real time information director 302 to publish documents that contain more information than is allowed within any specific IDoc [i.e., “related data”]. Native format documents are also easier to define, as only document content metadata [i.e., metadata is being interpreted as “related data”] is used and format metadata superfluous. The real time information director 302 exports XML schema for native documents from the document content metadata, so that other applications can process native documents; Carr. [0075], see the real time information director 302 maps the incoming data to the data model and delivers requested data to consuming applications, either on demand or by subscription. In this process, the real time information director 302 cleanses and enriches data, provides data security, and insures data integrity; Carr, [0076], see the Foundation Layer includes a starting Supply Chain data model that further has mappings for SAP IDocs 316 that are core to any supply chain (Orders, Invoices, Shipments, Inventory, Suppliers, Bills of Materials, and the like). The Foundation Layer also includes real time information director 302 software that is used to efficiently move SAP IDocs 316 in and out of the database), wherein the mapping includes:
parsing the computer readable electronic files and the related data (Carr, [0062], see the data services handler 300 that comprises a real time information director (RTID) 302 that maps documents into a data model. The data services handler 300 further comprises a disassembly logic 304 that disassembles documents for loading into a database 306 [i.e., disassembles is being interpreted as “parsing”]; and Carr, [0073], see content and format of the document generated is defined using Document Metadata 340 [i.e., metadata is being interpreted as “related data”] and may be very different from the incoming document that triggered the subscription. However, the same document metadata may be used for both inbound and outbound documents. Separate maps need not be created for inbound and outbound documents that have the same content and format, where mapping means parsing/inserting the data), and
inserting parsed data from the computer readable electronic files and the related data into one or more tables in the predefined schema (Carr, [0073], see content and format of the document generated is defined using Document Metadata 340 [i.e., metadata is being interpreted as “related data”] and may be very different from the incoming document that triggered the subscription. However, the same document metadata may be used for both inbound and outbound documents. Separate maps need not be created for inbound and outbound documents that have the same content and format, where mapping means parsing/inserting the data; and Carr, [0082], see the two basic services offered by the real time information director 302 include disassembly of inbound XML documents into multiple records in preparation for insertion into various tables).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Carr’s teachings to King’s method.  A skilled artisan would have been motivated to do so in order for a business to integrate, synchronize and route data across the enterprise in real time, see Carr, [0003].  In addition, both/all of the references (King and Carr) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing and managing documents/data.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 4 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 4, King discloses a computer system for performing reporting and filtering with regard to computer readable electronic files potentially responsive to an investigation, comprising:
at least one processor (King, [0011], see processor); and
at least one electronic storage device coupled to the at least one processor (King, [0011], see memory).

Claims 2 and 5
With respect to claims 2 and 5, the combination of King and Carr discloses further comprising:
modifying, by the at least one processor, the computer readable electronic files or the related data using the reporting and filtering application to yield modified computer readable electronic files or modified related data (King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information; King, [0032], see documents are added to a case database that is linked to a document history system; and King, [0042], see adding tags and the history document database can be filtered/queried; Note: “to yield modified computer readable electronic files or modified related data” just states the result of what happens when the steps are followed);
storing, by the at least one processor, the modified computer readable electronic files or the modified related data in the at least one electronic storage device (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling);
mapping, by the at least one processor, the modified computer readable electronic files or the modified related data into another predefined schema usable by the third-party e-discovery processing application (King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information; King, [0032], see documents are added to a case database that is linked to a document history system; King, [0042], see adding tags and the history document database can be filtered/queried; and Carr, [0082], see the real time information director 302 exports XML schema for native format documents, which other applications can use to more easily interoperate with the Foundation Layer. Two basic services offered by the real time information director 302 include disassembly of inbound XML documents into multiple records in preparation for insertion into various tables, and assembly of outbound XML documents from multiple records selected from various tables, where assembly instructions require a mapping to know to insert a specific piece of data from the table to a part of the document); and
after mapping the modified computer readable electronic files or the modified related data, storing, by the at least one processor, the modified computer readable electronic files or the modified related data in the at least one electronic storage device (King, [0032], see documents are added to a case database that is linked to a document history system, see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated).

Claims 3 and 6
With respect to claims 3 and 6, the combination of King and Carr discloses wherein the investigation includes a discovery request (King, [0028], see discovery; and King, [0052], see request for documents).

Claims 7 and 8
With respect to claims 7 and 8, the combination of King and Carr discloses wherein:
the reporting and filtering application causes the at least one processor to identify a location of potentially responsive computer readable electronic files in third-party e-discovery processing application data (King, [0010], see searching for a document, including where it is located, in the historical database);
the reporting and filtering application causes the at least one processor to query the third-party e-discovery processing application for the related data of the computer readable electronic files associated with the third-party e-discovery processing application (King, [0010], see searching for a document, including where it is located, in the historical database);
the reporting and filtering application causes the at least one processor to determine whether to map the potentially responsive computer readable electronic files from the third-party e-discovery processing application to the reporting and filtering application based on a status of the computer readable electronic file in the related data (King, [0045], see as documents are imported or ingested, which is being interpreted as the mapping [i.e., this file goes here and is associated with x, y, z, etc., the document history database 216 can be updated to reflect the status); and
when the status indicates that the potentially responsive computer readable electronic files are considered at least potentially responsive, the at least one processor performs the mapping (King, [0045], see status; and King, [0053], see finding relevant documents).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: November 5, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152